Exhibit 10.4


NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS RIGHT MAY BE
LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 1(a) OF
THIS RIGHT.
ASCENT SOLAR TECHNOLOGIES, INC.
RIGHT TO RECEIVE COMMON STOCK
Right No.: R-1
Date of Issuance: September 2015 (“Issuance Date”)
Date of Exchange: April 29, 2016 (the “Exchange Date”)
Ascent Solar Technologies, Inc., a Delaware corporation (the “Company”), hereby
certifies that Global Ichiban Limited, the registered holder hereof or its
permitted assigns (the “Holder”), is entitled, subject to the terms set forth
below, to receive from the Company, upon exercise of this Right to Receive
Common Stock (including any Rights to Receive Common Stock issued in exchange,
transfer or replacement hereof, the “Right”), at any time or times on or after
the date hereof (the “Initial Exercisability Date”), but not after 11:59 p.m.,
New York time, on the Expiration Date (as defined below), Twenty One Million
Fifty Seven Thousand Three Hundred (21,057,300) (subject to adjustment as
provided herein) fully paid and non-assessable shares of Common Stock (as
defined below) (the “Right Shares”, and such number of Right Shares, the “Right
Number”). Except as otherwise defined herein, capitalized terms in this Right
shall have the meanings set forth in Section 13. This Right is one of the Rights
to Receive Common Stock issued in exchange for one or more Secured Convertible
Promissory Notes, dated September 2015 (the “Notes”), pursuant to that certain
Exchange Agreement, dated as of the Exchange Date, by and between the Company
and the Holder (the “Exchange Agreement”).
No consideration shall be required to be paid by the Holder to any Person to
effect any exercise of this Right.







--------------------------------------------------------------------------------

 


1.EXERCISE OF RIGHT.
(a)    Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(d)), this
Right may be exercised by the Holder on any day on or after the Initial
Exercisability Date (an “Exercise Date”), in whole or in part, by delivery
(whether via facsimile or otherwise) of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Right. No consideration shall be required to be paid by the Holder
to any Person to effect any exercise of this Right. The Holder shall not be
required to deliver an ink-original of this Right or an Exercise Notice in order
to effect an exercise hereunder, nor shall any medallion guarantee (or other
type of guarantee or notarization) of any Exercise Notice form be required.
Execution and delivery of an Exercise Notice with respect to less than all of
the Right Shares shall have the same effect as cancellation of the original of
this Right and issuance of a new Right evidencing the right to receive the
remaining number of Right Shares. Execution and delivery of an Exercise Notice
for all of the then-remaining Right Shares shall have the same effect as
cancellation of the original of this Right after delivery of the Right Shares in
accordance with the terms hereof. On or before the first (1st) Trading Day
following the date on which the Company has received an Exercise Notice, the
Company shall transmit by facsimile or electronic mail an acknowledgment of
confirmation of receipt of such Exercise Notice, in the form attached hereto as
Exhibit B, to the Holder and the Company’s transfer agent (the “Transfer
Agent”), which confirmation shall constitute an instruction to the Transfer
Agent to process such Exercise Notice in accordance with the terms herein. If
this Right is submitted in connection with any exercise pursuant to this
Section 1(a) and the number of Right Shares represented by this Right submitted
for exercise is greater than the number of Right Shares being acquired upon an
exercise and upon surrender of this Right to the Company by the Holder, then, at
the request of the Holder, the Company shall as soon as practicable and in no
event later than three (3) Business Days after any exercise and at its own
expense, issue and deliver to the Holder (or its designee) a new Right (in
accordance with Section 5(d)) representing the right to receive the number of
Right Shares issuable hereunder immediately prior to such exercise under this
Right, less the number of Right Shares with respect to which this Right is
exercised.
(b)    Fractional Shares; Taxes. No fractional shares of Common Stock are to be
issued upon the exercise of this Right, but rather the number of shares of
Common Stock to be issued shall be rounded up to the nearest whole number. The
Company shall pay any and all transfer, stamp, issuance and similar taxes, costs
and expenses (including, without limitation, fees and expenses of the Transfer
Agent) that may be payable with respect to the issuance and delivery of Right
Shares upon exercise of this Right.
(c)    144 Status. For purposes of Rule 144(d) promulgated under the 1933 Act,
as in effect on the Subscription Date, it is intended that the Right Shares
issued hereunder upon exercise of this Right, from time to time, shall be deemed
to have been acquired by the Holder, and the holding period for the Right Shares
shall be deemed to have commenced, as of the initial Issuance Date. The Company
acknowledges and agrees that in accordance with Section 3(a)(9) of the 1933 Act,
the Right Shares shall take on the characteristics of the Rights being
exercised. The Company agrees not to take any position contrary to this Section
1(c).


- 2 -

--------------------------------------------------------------------------------

 


(d)    Limitations on Exercises. The Company shall not effect the exercise of
any portion of this Right, and the Holder shall not have the right to exercise
any portion of this Right, pursuant to the terms and conditions of this Right
and any such exercise shall be null and void and treated as if never made, to
the extent that after giving effect to such exercise, the Holder together with
the other Attribution Parties collectively would beneficially own in excess of
4.9 % (the “Maximum Percentage”) of the shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties shall include the number of shares
of Common Stock held by the Holder and all other Attribution Parties plus the
number of shares of Common Stock issuable upon exercise of this Right with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (A) exercise of the
remaining, unexercised portion of this Right beneficially owned by the Holder or
any of the other Attribution Parties and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
(including, without limitation, any convertible notes or convertible preferred
stock or warrants) beneficially owned by the Holder or any other Attribution
Party subject to a limitation on conversion or exercise analogous to the
limitation contained in this Section 1(d)(i). For purposes of this Section
1(d)(i), beneficial ownership shall be calculated in accordance with Section
13(d) of the 1934 Act. For purposes of determining the number of outstanding
shares of Common Stock the Holder may acquire upon the exercise of this Right
without exceeding the Maximum Percentage, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (x) the Company’s most recent
Annual Report on Form 10-K, Quarterly Report on Form 10-Q, Current Report on
Form 8-K or other public filing with the SEC, as the case may be, (y) a more
recent public announcement by the Company or (z) any other written notice by the
Company or the Transfer Agent, if any, setting forth the number of shares of
Common Stock outstanding (the “Reported Outstanding Share Number”). If the
Company receives an Exercise Notice from the Holder at a time when the actual
number of outstanding shares of Common Stock is less than the Reported
Outstanding Share Number, the Company shall notify the Holder in writing of the
number of shares of Common Stock then outstanding and, to the extent that such
Exercise Notice would otherwise cause the Holder’s beneficial ownership, as
determined pursuant to this Section 1(d)(i), to exceed the Maximum Percentage,
the Holder must notify the Company of a reduced number of Right Shares to be
acquired pursuant to such Exercise Notice (the number of shares by which such
exercise is reduced, the “Reduction Shares”). For any reason at any time, upon
the written or oral request of the Holder, the Company shall within one (1)
Business Day confirm orally and in writing or by electronic mail to the Holder
the number of shares of Common Stock then outstanding. In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
the conversion or exercise of securities of the Company, including this Right,
by the Holder and any other Attribution Party since the date as of which the
Reported Outstanding Share Number was reported. In the event that the issuance
of shares of Common Stock to the Holder upon exercise of this Right results in
the Holder and the other Attribution Parties being deemed to beneficially own,
in the aggregate, more than the Maximum Percentage of the number of outstanding
shares of Common Stock (as determined under Section 13(d) of the 1934 Act), the
number of shares so issued by which the Holder’s and the other Attribution
Parties’ aggregate beneficial ownership exceeds the Maximum Percentage (the
“Excess Shares”) shall be deemed null and void and shall be cancelled ab initio,
and the Holder shall not have the power to vote or to transfer the Excess
Shares. Upon delivery of


- 3 -

--------------------------------------------------------------------------------

 


a written notice to the Company, the Holder may from time to time increase (with
such increase not effective until the sixty-first (61st) day after delivery of
such notice) or decrease the Maximum Percentage to any other percentage not in
excess of 9.99% as specified in such notice; provided that (i) any such increase
in the Maximum Percentage will not be effective until the sixty-first (61st) day
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and the other Attribution Parties and not
to any other holder of Rights that is not an Attribution Party of the Holder.
For purposes of clarity, the shares of Common Stock issuable pursuant to the
terms of this Right in excess of the Maximum Percentage shall not be deemed to
be beneficially owned by the Holder for any purpose including for purposes of
Section 13(d) or Rule 16a-1(a)(1) of the 1934 Act. No prior inability to
exercise this Right pursuant to this paragraph shall have any effect on the
applicability of the provisions of this paragraph with respect to any subsequent
determination of exercisability. The provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1(d)(i) to the extent necessary to correct this
paragraph or any portion of this paragraph which may be defective or
inconsistent with the intended beneficial ownership limitation contained in this
Section 1(d)(i) or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitation contained in this
paragraph may not be waived and shall apply to a successor holder of this Right.
(e)    Reservation of Shares. Required Reserve Amount. So long as this Right
remains outstanding, the Company shall at all times keep reserved for issuance
under this Right a number of shares of Common Stock at least equal to 100% of
the maximum number of shares of Common Stock as shall be necessary to satisfy
the Company’s obligation to issue shares of Common Stock under the Rights then
outstanding (without regard to any limitations on exercise) (the “Required
Reserve Amount”); provided that at no time shall the number of shares of Common
Stock reserved pursuant to this Section 1(e) be reduced other than
proportionally in connection with any exercise or redemption of Rights or such
other event covered by Section 2(a) below. The Required Reserve Amount
(including, without limitation, each increase in the number of shares so
reserved) shall be allocated pro rata among the holders of the Rights based on
number of shares of Common Stock issuable upon exercise of Rights held by each
holder on the Closing Date (without regard to any limitations on exercise) or
increase in the number of reserved shares, as the case may be (the “Authorized
Share Allocation”). In the event that a holder shall sell or otherwise transfer
any of such holder’s Rights, each transferee shall be allocated a pro rata
portion of such holder’s Authorized Share Allocation. Any shares of Common Stock
reserved and allocated to any Person which ceases to hold any Rights shall be
allocated to the remaining holders of Rights, pro rata based on the number of
shares of Common Stock issuable upon exercise of the Rights then held by such
holders (without regard to any limitations on exercise).
2.    ADJUSTMENT OF NUMBER OF RIGHT SHARES. The number of Right Shares issuable
upon exercise of this Right are subject to adjustment from time to time as set
forth in this Section 2.
(a)    Stock Dividends and Splits. If the Company, at any time on or after the
Subscription Date, (i) pays a stock dividend on one or more classes of its then
outstanding shares of Common Stock or otherwise makes a distribution on any
class of capital stock that is payable in shares of Common Stock, (ii)
subdivides (by any stock split, stock dividend, recapitalization or otherwise)


- 4 -

--------------------------------------------------------------------------------

 


one or more classes of its then outstanding shares of Common Stock into a larger
number of shares or (iii) combines (by combination, reverse stock split or
otherwise) one or more classes of its then outstanding shares of Common Stock
into a smaller number of shares, then in each case the number of Rights Shares
issuable upon exercise of the Right shall be proportionately adjusted. Any
adjustment made pursuant to clause (i) of this paragraph shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution, and any adjustment pursuant to clause
(ii) or (iii) of this paragraph shall become effective immediately after the
effective date of such subdivision or combination.
(b)    Calculations. All calculations under this Section 2 shall be made by
rounding to the nearest cent or the nearest 1/100th of a share, as applicable.
The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issuance or sale of Common
Stock.
3.    NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its certificate of incorporation or bylaws or other
organizational documents or through any reorganization, transfer of assets,
consolidation, merger, scheme of arrangement, dissolution, issuance or sale of
securities, or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Right, and will at all times in good
faith carry out all the provisions of this Right and take all action as may be
required to protect the rights of the Holder. Without limiting the generality of
the foregoing, the Company shall take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable shares of Common Stock upon the exercise of this Right.
4.    RIGHT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in its capacity as a holder of this Right,
shall not be entitled to vote or receive dividends or be deemed the holder of
share capital of the Company for any purpose, nor shall anything contained in
this Right be construed to confer upon the Holder, solely in its capacity as the
Holder of this Right, any of the rights of a stockholder of the Company or any
right to vote, give or withhold consent to any corporate action (whether any
reorganization, issue of stock, reclassification of stock, consolidation,
merger, conveyance or otherwise), receive notice of meetings, receive dividends
or subscription rights, or otherwise, prior to the issuance to the Holder of the
Right Shares which it is then entitled to receive upon the due exercise of this
Right. In addition, nothing contained in this Right shall be construed as
imposing any liabilities on the Holder to acquire any securities (upon exercise
of this Right or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 4, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.
5.    REISSUANCE OF RIGHTS.
(a)    Transfer of Right. If this Right is to be transferred, the Holder shall
surrender this Right to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Right (in accordance with
Section 5(d), registered as the Holder may request,


- 5 -

--------------------------------------------------------------------------------

 


representing the right to receive the number of Right Shares being transferred
by the Holder and, if less than the total number of Right Shares then underlying
this Right is being transferred, a new Right (in accordance with Section 5(d))
to the Holder representing the right to receive the number of Right Shares not
being transferred.
(b)    Lost, Stolen or Mutilated Right. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Right (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Right, the Company shall
execute and deliver to the Holder a new Right (in accordance with Section 5(d))
representing the right to receive the Right Shares then underlying this Right.
(c)    Exchangeable for Multiple Rights. This Right is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Right or Rights (in accordance with Section 5(d)) representing in the aggregate
the right to receive the number of Right Shares then underlying this Right, and
each such new Right will represent the right to receive such portion of such
Right Shares as is designated by the Holder at the time of such surrender;
provided, however, no rights for fractional shares of Common Stock shall be
given.
(d)    Issuance of New Rights. Whenever the Company is required to issue a new
Right pursuant to the terms of this Right, such new Right (i) shall be of like
tenor with this Right, (ii) shall represent, as indicated on the face of such
new Right, the right to receive the Right Shares then underlying this Right (or
in the case of a new Right being issued pursuant to Section 5(a) or Section
5(c), the Right Shares designated by the Holder which, when added to the number
of shares of Common Stock underlying the other new Rights issued in connection
with such issuance, does not exceed the number of Right Shares then underlying
this Right), (iii) shall have an issuance date, as indicated on the face of such
new Right which is the same as the Issuance Date, (iv) shall have an exchange
date, as indicated on the face of such new Right which is the same as the
Exchange Date and (v) shall have the same rights and conditions as this Right.
6.    NOTICES. Whenever notice is required to be given under this Right, unless
otherwise provided herein, such notice shall be given at its last address as it
shall appear upon the right register of the Company.
7.    AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions
of this Right (other than Section 1(d)) may be amended and the Company may take
any action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company has obtained the written consent of the
Holder. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.
8.    SEVERABILITY. If any provision of this Right is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision


- 6 -

--------------------------------------------------------------------------------

 


shall not affect the validity of the remaining provisions of this Right so long
as this Right as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
9.    GOVERNING LAW. This Right shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Right shall be governed by, the internal
laws of the State of Colorado.
10.    CONSTRUCTION; HEADINGS. This Right shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Right are for convenience of reference
and shall not form part of, or affect the interpretation of, this Right.
11.    REMEDIES, CHARACTERIZATION, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Right shall be cumulative and in addition
to all other remedies available under this Right, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder to pursue actual and consequential
damages for any failure by the Company to comply with the terms of this Right.
12.    TRANSFER. This Right may be offered for sale, sold, transferred or
assigned without the consent of the Company, except as may otherwise be required
by Section 2(g) of the Securities Purchase Agreement (as defined in the Original
Warrant).
13.    CERTAIN DEFINITIONS. For purposes of this Right, the following terms
shall have the following meanings:
(a)    “1933 Act” means the Securities Act of 1933, as amended, and the rules
and regulations thereunder.
(b)    “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
(c)     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such Person, it being understood for purposes of this definition that
“control” of a Person means the power directly or indirectly either to vote 10%
or more of the stock having ordinary voting power for the election of directors
of such Person or direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.


- 7 -

--------------------------------------------------------------------------------

 


(d)     “Attribution Parties” means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder’s investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Company’s Common
Stock would or could be aggregated with the Holder’s and the other Attribution
Parties for purposes of Section 13(d) of the 1934 Act. For clarity, the purpose
of the foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.
(e)     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
(f)     “Common Stock” means (i) the Company’s shares of common stock, $0.0001
par value per share, and (ii) any capital stock into which such common stock
shall have been changed or any share capital resulting from a reclassification
of such common stock.
(g)    “Convertible Securities” means any stock or other security (other than
Options) that is at any time and under any circumstances, directly or
indirectly, convertible into, exercisable or exchangeable for, or which
otherwise entitles the holder thereof to acquire, any shares of Common Stock.
(h)    “Expiration Date” means the date that is the fifth (5th) anniversary of
the Initial Exercisability Date or, if such date falls on a day other than a
Business Day or on which trading does not take place on the Principal Market (a
“Holiday”), the next date that is not a Holiday.
(i)    “Group” means a “group” as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.
(j)    “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
(k)    “Person” means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization, any
other entity or a government or any department or agency thereof.
(l)    “Principal Market” means the OTCQB Venture Market.
(m)     “SEC” means the United States Securities and Exchange Commission or the
successor thereto.
(n)    “Trading Day” means, as applicable, (x) with respect to all price or
trading volume determinations relating to the Common Stock, any day on which the
Common Stock is traded on the Principal Market, or, if the Principal Market is
not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock


- 8 -

--------------------------------------------------------------------------------

 


is then traded, provided that “Trading Day” shall not include any day on which
the Common Stock is scheduled to trade on such exchange or market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time) unless such
day is otherwise designated as a Trading Day in writing by the Holder or (y)
with respect to all determinations other than price determinations relating to
the Common Stock, any day on which The New York Stock Exchange (or any successor
thereto) is open for trading of securities.
[signature page follows]


- 9 -

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the Company has caused this Right to Receive Common Stock to
be duly executed as of the Issuance Date set out above.
ASCENT SOLAR TECHNOLOGIES, INC.
By:
/s/ Victor Lee    
Name: Victor Lee
Title: Chief Executive Officer














--------------------------------------------------------------------------------


 


EXHIBIT A
EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
RIGHT TO RECEIVE COMMON STOCK
ASCENT SOLAR TECHNOLOGIES, INC.
The undersigned holder hereby exercises the right to receive _________________
of the shares of Common Stock (“Right Shares”) of Ascent Solar Technologies,
Inc., a Delaware corporation (the “Company”), evidenced by Right to Receive
Common Stock No. _______ (the “Right”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Right.
The Company shall deliver to Holder, or its designee or agent as specified
below, __________ Right Shares in accordance with the terms of the Right.
Delivery shall be made to Holder, or for its benefit, as follows:
Check here if requesting delivery as a certificate to the following name and to
the following address:
Issue to:
 
 
 
 
 



Check here if requesting delivery by Deposit/Withdrawal at Custodian as follows:
DTC Participant:
 
DTC Number:
 
Account Number:
 
 
 












--------------------------------------------------------------------------------

 


Date: _____________ __,    
    
Name of Registered Holder


By:     
Name:
Title: 

   Tax ID:____________________________
   Facsimile:__________________________
   E-mail Address:_____________________














--------------------------------------------------------------------------------








EXHIBIT B
ACKNOWLEDGMENT
The Company hereby acknowledges this Exercise Notice and hereby directs
______________ to issue the above indicated number of shares of Common Stock in
accordance with the Transfer Agent Instructions dated _________, 201_, from the
Company and acknowledged and agreed to by _______________.


ASCENT SOLAR TECHNOLOGIES, INC.
By:

Name:
Title:









 
 

